508 F.2d 1332
SECURITIES AND EXCHANGE COMMISSION, Plaintiff-Appellee,v.GENERAL HOST CORPORATION et al., Defendants, Seymour M.Lazar, Appellant.
No. 34, Docket 73-2617.
United States Court of Appeals, Second Circuit.
Argued Jan. 9, 1975.Decided Jan. 10, 1975.

Paul C. Warnke, Washington, D.C.  (George Rowe, Jr., New York City, on the brief), for appellant.
Paul Gonson, Asst. Gen. Counsel, securities and Exchange Commission (Lawrence E. Nerheim, David Ferber, and Thomas L. Taylor III, Securities and Exchange Commission, on the brief), for plaintiff-appellee.
Before KAUFMAN, Chief Judge, and SMITH and TIMBERS, Circuit Judges.
PER CURIAM:


1
We believe that Judge Weinfeld correctly interpreted rule 13(g) of the Federal Rules of Civil Procedure in light of the considerations expressed in our decision in SEC v. Everest Management Corp., 475 F.2d 1236 (2d Cir. 1972).  Accordingly, we affrim on his opinion, 60 F.R.D. 640 (S.D.N.Y.1973).